 BRONSON METHODIST HOSPITAL95Bronson Methodist Hospital and Local Union No. 79,Service Employees International Union,AFL-CIO.Case 7-CA-11739March 18, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS PENELLOAND WALTHERtion vote, all in violation of Section 8(a)(1) and (5) of theNational Labor Relations Act, as amended (herein theAct).By its duly filed answer, as amended, Bronson MethodistHospital (herein the Respondent or Company) admittedthe jurisdictional allegations of the complaint but generallydenied the commission of any unfair labor practices.Upon the entire record in this case, including my obser-vation of the demeanor of the witnesses, and after due con-sideration of the briefs filed by counsel for the GeneralCounsel and by counsel for the Respondent, I make thefollowing:On September 11, 1975, Administrative Law JudgeRobert Cohn issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.DECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: This matterwas heard at Kalamazoo, Michigan, on May 1, 1975,1 upona complaint issued on March 7 (amended April 16), basedon a chargefiled January 22. The complaintalleges, insubstance,that at all times since on or about December 10,1974, the Respondent has failed and refused to execute acollective-bargaining agreement containing terms previous-ly agreed upon; and that on or about December 18, 1974,Respondent sought to undermine the position of theCharging Party as exclusive bargaining representative ofthe employees in an appropriate unit by causing to be pre-pared and distributed to such employees a letter announc-ing its dissatisfaction with the number of employees whohad participated in a ratification vote and requesting theCharging Union to resubmit the matter to a new ratifica-1All dates hereinafterrefer to the calendaryear1975, unless otherwiseindicated.FINDINGS OF FACTI.JURISDICTIONRespondent, a Michigan corporation, has at all timesmaintained its principal office and hospital in Kalamazoo,Michigan, engaged in the furnishing of health care services.During the calendar year 1974, a representative period,Respondent, in the course and conduct of its business op-erations, had gross revenues in excess of $500,000, andcaused to be transported to its Kalamazoo installationfrom points located outside the State of Michigan goodsand materials valued in excess of $50,000.I find, as the Respondent admits, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDLocal UnionNo. 79,Service Employees InternationalUnion,AFL-CIO (herein theUnion),is an organization inwhich employees participate and which exists for the pur-pose,in whole or in part,of dealing with employers con-cerning grievances,labor disputes, wages,rates of pay,hours of employment, or conditions of work.I thereforefind that it is a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsOn June 15, 1973, the Michigan Employment RelationsCommission, an agency of the State of Michigan, conduct-ed an election among the nonprofessional employees em-ployed by the Company for the purpose of ascertainingwhether or not a majority of such employees desired theUnion as its exclusive representative for purposes of collec-tive bargaining with the Company. On January 4, 1974,said Commission certified the Union as the exclusive repre-sentative of all the employees in the appropriate unit .22 Thecomplaint alleges, the answer admits, and I find that the followingconstitutes an appropriate unit for collective bargaining within the meaningof Sec. 9(b) of the Act:All non-professional employees employed at Bronson Methodist Hos-pital,including regular part-time employees,ward clerks, and unli-censed technical employees,but excluding professional employees,Continued223 NLRB No. 19 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommencing on or about March4, 1974,the parties en-gaged in collective-bargaining discussions respecting wag-es, hours of employment,and other terms and conditionsof employment covering the employees in the unit. TheRespondent was represented in these meetingsby its attor-ney,Dombrowski,and its personnel manager,Geer; theUnion's chief spokesman was its staff representative Gill.Numerous collective-bargaining sessions were held duringthe months of March,April,May, and June.On July 2,1974, the parties met under the auspices of a Federal med-iator.Prior to that time(in June), the Respondent hadprepared a document entitled "Agreement Proposals"which contained the essential noneconomicaccords whichhad been accepted by the parties.;At the July2 meeting,the Respondent offered toverifya 5.5-percent increase inwages, with a promise of a 5-cent-per-hour pay increase togo into effect in January,1975, and another 5-cent-per-hour pay increase to be effective in July 1975. It was un-derstood that the Union would present this package to itsmembership for a ratification vote,and if the membershipaccepted such package,theMichigan Employment Rela-tions Commission would conduct a vote on the union-se-curity provision of the proposal which was still outstand-ing. Such ratificationvote took place on July 25, 1974, andthe membership rejected the package.Another negotiating session took place on or about Sep-tember 23,with no progressbeing made, and on November6, 1974,the final meeting between the parties was conduct-ed under the auspices of the Federal mediator.At thatmeeting,'the Union attempted to secureadditional bene-fits,but the Company promised only that the unit employ-ees would be granted any increases that the nonunit em-ployeesreceived.Inotherwords, theRespondentmaintained the same position it had established in Julywith respect to economic items and the union-security pro-posal, and only additionally promised the guarantee thatanyincreases given to the nonunit employees would alsobe granted to unit personnel.This, in effect,completed thenegotiating between the parties.However, Gill requested ofthe Federal mediator if there was a provision for factfind-ing under the new law.5 The mediator indicated that he wasnot certain,but called Gill the following day and advisedthat the mediation service would not appoint a factfindingpanel.Subsequently, in November, but prior to November 25,Gill telephoned Attorney Dombrowski to inquire if theUnion had the Respondent's final offer;to wit,the guaran-tee that unit members would be granted any increases Re-spondent gave to nonunit personnel,in addition to the 10cents per hour in 1975 which had been bargained for previ-ously.Dombrowski replied affirmatively.Whereupon, ontechnical employees who are licensed,registered or certified,licensedpractical nurses,registered nurses,office clerical employees,chaplains,guards and supervisors as definedin the Act.'SeeG.C. Exh. 7.4 Theparties did not actually meet face to face on November 6; rather,each party sat in separate rooms at the offices of the mediator and heshuttled back and forth transferring information and making suggestions.SThe new amendments to the Act which gave the NLRB jurisdiction overhospitals such as Respondent went into effectAugust 26, 1974.November 25, Gill conveyed the foregoing "final offer" tothe Union's bargaining committee,and asked for instruc-tions.According to Gill's testimony, "they voted to go toratification and recommended to the membership that thecontract be ratified." The ratification vote was held in theKalamazoo County Center building on December 10,1974, and the vote to accept the contract was 79 in favorand 31 opposed.On December 11, Gill, not being able to reach Dom-browski at the latter's office, contacted Personnel DirectorGeer at the hospital and advised him that the agreementhad been ratified by the employees. Geer inquired howmany employees were in attendance, to which Gill re-sponded "roughly 110." Gill advised that he would preparefor signaturethe writtenagreement(which would involvetyping the hospital's proposal utilized the previous July),and requested Geer to prepare Appendix "A"-the wagescale which also had been prepared the previous July. Ac-cording to Gill's testimony, Geer replied that he would.'Gill talked to Dombrowski by telephone on December 13and advised him of the ratification. According to Gill'stestimony, Dombrowski asked the same question as Geer,to wit: how many people had voted. Gill responded 110,and advised Dombrowski that he (Gill) was preparing thecontract and asked if Dombrowski would prepare the wagescaleto which the latter replied affirmatively.'On December 18, Gill took the original and three copiesof the proposed contract to the hospital and met with thechairman of his bargaining committee, a Mr. James Kor-noelje.Both men signed the proposed agreement 8 andsought permission to have other members of the committeesign the document.However,Geer refused, stating thatsince it was worktime this would not be proper and sug-gested that Gill take the document to Dombrowski's office.Dombrowski was not in his office at that time, and Gillgave the proposed contract to another attorney in the firm,Mr. Craig Miller. Gill returned to his office, and was latertelephoned byMillerwho advised that "the hospitalseemed dissatisfied with the number of people that hadattended the ratification meeting and that they were asking[Gill] to conduct another ratification meeting and that theywere not prepared to sign the contract . . . ." Gill advisedMiller that he would not hold another ratification vote.Miller confirmed by letter his telephone conversation withGill on December 18, as follows:Dear Mr. Gill:As I indicated to you in our telephone conversation ofDecember 18, 1974,Bronson Hospital has received anumber of complaints from its employees with regardto not having received notification of the contract rati-6Gill's testimony on this point is uncontradicted.rDombrowski was aware that the Union had conducted a ratificationvote in December.He testified that Geer had called him several days beforethe ratification election and advised him that there was a rumor that such avote would be taken.He further testified that,following such notificationfrom Geer,he telephoned the Federal mediator to find out what the latterhad told the Union in private sessions on November 6, and that the media-tor told him that the Union"was going to put down as the hospital's finaloffer 5 cents in January,5 cents in July plus any excess raises granted tonon-unit employees plus agreed on noneconomics and no-union shop provi-sion."8 See G.C. Exh. 6. BRONSON METHODIST HOSPITAL97fication meeting held on the 10th of December.The Hospital has information to the effect that ap-proximately 109 of some 700 bargaining unitemploy-ees took part in the ratification vote. The Hospital isconcerned that an issue as important as contract ratifi-cation have the benefit of consideration of all unit em-ployees who wish to partake in that decision.Therefore, the Hospitalsuggestsand requests that Lo-cal 79 submit the proposed CollectiveBargainingAgreement to another vote supervised by the Michi-gan Employment Relations Commission. In order togive all eligible employeesan opportunity to vote, theHospital will supply Local 79 with a current mailinglist of unit employees, provide a location at the Hospi-tal for a convenient meeting and voting place, allownotices to be posted with respect to the vote and re-quest that the Michigan Employment Relations Com-mission supervise the voting process.Your prompt consideration of our request will begreatly appreciated.The same date, December 18, 1974, Daniel Finch, ad-ministrator of the Respondent,mailed a letter to all em-ployees as follows:To All Employees:The Hospital has been contacted by the Union rep-resentative of Local 79 S.E.I.U. and informed that aratificationmeeting was held Tuesday, December 10,1974, whereby a majority of the employees in the unitwho attended the meeting voted to accept theHospital's last proposal.Thatproposal was a guaranteed increaseof $.05/hour in January, 1975, and another $.05/hour in Julyof 1975. The Hospital also proposed that employees inthe bargaining unit would receive increases that otheremployees outside the bargaining unit would receiveless the amount received by them in January and July.There would be no union security provision in theAgreement. This wouldmeanthat no present employ-ees or new hires would be required to join the Unionor pay dues unless they chose to do so.After receiving the results of the ratification, theHospital has had numerous complaints from employ-ees in the unit stating that they were not notified of themeeting. The Hospital has been informed that therewere only 109 out of more than 700 eligible who voted.This is disturbing because it is felt that all the employ-ees should have had an opportunity to vote.Therefore, the Hospital has asked the Union to sub-mit this to another vote and will supply the Unionwith a currentmailing listand invite them to post onthe bulletin board the notice of time and place. TheHospital has offered its premises as the place and re-quested that the State of Michigan Mediation Serviceconduct the vote. This will insure that every eligibleemployee will have notice of the vote and, of course,the Hospital urges everyone to vote and will be boundby theresults.On December 27, 1974, Gill telephoned Dombrowskiand asked whether the hospital was going to sign the con-tract.Dombrowski replied that he would proofread theproposed agreement and take it to the board of directorsfor signature, and that he would supply Gill with a copy ofthe wage scales. Gill confirmed this conversation by letterthe same date as follows:Dear Mr. Dombrowski:As per our telephone conversation today, my un-derstanding is that Administrative personnel ofBronsonMethodist Hospital will be proof readingthe copies of the ratified Union Agreement that Ihave supplied, with the intent of recommending tothe Hospital Board that signature be authorized.In addition to the above understanding, theUnion will also be furnished with a copy of theagreed currentwage scaleand future increase provi-sions for proof reading and signature.If the above is a true understanding, the Union,Local 79, will hold in deferencefiling ofthe unfairlabor practices charge relating to the Hospital's po-sition on ratification and signature of the UnionAgreement.PersonnelDirector Geer was on vacation the latter partof December, returning to Kalamazoo on or about January6.Dombrowski testified that he telephoned Geer on Janu-ary 8 and asked him if he had a chance to review the pro-posed agreement which the Union had furnished. Geer re-plied that he had not, to which Dombrowski said, "Well,we're getting a little pressure so would you speed it up."Dombrowski picked up the document from Geer on orabout January 15 and testified that for all "intents andpurposes" it was substantially identical to the hospital'sproposal of the previous July.A meeting was set up between the parties for January 20.However, on January 13, a decertification petition wasfiled by oneJamesKostakis (Case 7-RD-1224). Gill wasadvised of the filing of such petition on January 17 andtelephoned Dombrowski to check thestatus ofthe January20 meeting. The latter told Gill that because of the filing ofthe decertification petition there was no point in having themeeting because the hospital could not sign the contract?B. Analysis and Concluding FindingsThe pleading and facts raise thefollowing issuesfor res-olution: (1) whether Respondent violated Section 8(a)(5)and (1) of the Act by theissuanceto employees of the"Finch letter" on December 18; and (2) whether or notthere was a complete agreementexistingbetween the par-ties on andafter December 11, which Respondent refusedto execute, in violation of Section 8(a)(5) and (1) of theAct.As respectsissue no. 1, it appears settled that the ques-9 The petitionin Case7-RC-1224 wasdismissed by the Regional Direc-tor on February28 on the groundthatthe prospective issuance of an 8(a)(1)and (5)complaint against the RespondentinCase 7-CA-11739precludedthe proper raising of a question concerning representation at that time. Noappeal was taken fromthatdismissal, and the case was closed. (G.C. Exh.3.) 98DECISIONSOF NATIONALLABOR RELATIONS BOARDtion of employee ratification is not a mandatory bargainingsubject on which a Respondent may insist to impasse.Hou-chensMarket of Elizabethtown, Inc.,155 NLRB 729, 730(1965), enfd. 375 F.2d 208 (C.A. 6, 1967); see alsoNorthCountryMotors, Ltd.,146 NLRB 671 (1964). The partieshere not having specifically agreed to employee ratificationas a condition precedent to execution of the contract, theRespondent was not entitled to insistthat the Union con-duct another ratification vote following December 10,since this was a matter within the prerogative of the Union.However,a close examinationof the "Finch letter" disclos-es that theCompanydid notinsiston another ratificationvote but merelysuggestedorrequestedthe Union to submitthe matter to another vote in view of the minority of em-ployees who voted at the ratification meeting on December10.TheUnion declined such request and, consequently,the Company receded from this position and proceeded toconsider the Union's proposed agreement looking towardexecution thereof.Under these circumstances,I find that the Company'sconduct did not rise to"insistance to impasse," but onlyconstituted a request or suggestion to the Union which,upon the latter's declination,Respondent later dropped. Inaddition,Inote a lack of evidence that the Respondentinitiated the request in a context of bad faith,or with anintent to delay the bargaining process.Clearly,in view ofthe minority of employees who voted on December 10 (ap-proximately 110 out of a unit of 700),plus instances ofasserted employee dissatisfaction from employees in theunit,the hospital was legitimately concerned that a majori-ty of the employees in the unit had not had an opportunityto pass upon the issue.Under all circumstances,I concludeand find that there is a lack of substantial evidence to sus-tain this allegation in the complaint and will therefore rec-ommend that it be dismissed.As respects issue no.2, it is, of course,recognized thatthere must be a complete and full agreement by the partiesupon the terms and provisions of the collective-bargainingagreement before an order may issue requiring the Respon-dent to execute such agreement.Respondent vigorously ar-gues that such agreement did not take place in this case,pointing particularly to the failure of the Union's proposalto state the duration of the contract and the failure of theboard of trustees of the hospital to ratify the same-all ofwhich was a condition precedent to reaching full agree-ment on the part of the Respondent.I cannot agree withRespondent that as of December 10,1974, there was not ameeting of the minds of the parties as to the substantiveterms of the proposed agreement;however,I do agree thatall of the conditions precedent to the reaching a full andcomplete agreement had not been reached prior to the fil-ing of the decertification petition,and therefore Respon-dent was legally entitled to withhold execution of the col-lectiveagreement pending resolution of the questionconcerning representation which the filing of that petitionraised.Thus the Respondent's attorney acknowledged that theUnion's proposal which Gill signed on December 18, whilenot identical to the hospital's proposal which the Unionhad voted on but rejected the preceding July, was "sub-stantially the same."Respondent'sattorney further ac-knowledged that he became aware,through conversationswith the Federal mediator prior to the ratification vote onDecember 10, what the membership was voting to ratify.Further evidence that there was no ambiguity in the mindsof the Respondent'sagents as to what constituted thehospital's last proposal-which formed the predicate forthe ratification vote on December 10-is exemplified by"the Finch letter" of December 18 where such"last pro-posal"was spelled out in detail.Clearly,based on the evi-dence in the record as a whole,there can be no doubt thatRespondent was well aware of the terms and conditions ofthe proposed agreement which the Union accepted on De-cember 10.It is true,of course,that the document which the unionrepresentatives signed on December 18 did not spell outthe duration of the contract,and this is an integral part ofthe agreement. However,until the hearing in this case,there is no evidence in the record that any representative ofthe Respondent objected to the proposed agreement on thegrounds that it was incomplete because the parties had notreached an accord as to the duration thereof.Moreover,Gill testified without contradiction that he understood thehospital's offer to be that the contract would expire onDecember 31,1975, and it is apparent from the lack of anycontradiction by Respondent's agents in the record thatthey were in agreement as to this provision.Accordingly,the fact that it was not specifically included in the Union'sproposal submitted to the Respondent on December 18 isnot fatal.Finally,it seems implicit that the agents of Respondentwere well aware of the contents of the proposed agreementwhen,on December 18, it requested the Union to conductanother ratification vote.There was nothing in the "Finchletter" of that date which indicated any doubt in the mindsof the Respondent'sagents as to what constituted theagreement negotiated between the parties,and that all thatwas required in order to have a binding agreement wasanother ratification vote conducted in the manner suggest-ed by the Respondent and in which a majority of employ-ees in the unit would evidence their approval of the propos-al.There remains for consideration Respondent's argumentthat there could be no final agreement between the partiesuntilsuch proposed agreement was approved by theRespondent's board of trustees.Dombrowski testified thatat the outset of negotiations he made it clear to Gill thatany agreement negotiated had to be approved by the boardof trustees-that Dombrowski could only recommend suchapproval.Gill did not recall such a statement but I notethat in Gill's letter to Dombrowski of December27, 1974,he recognized that the agreement was to be submitted "tothe Hospital Board that signature be authorized."Underall circumstances,IcreditDombrowski's testimony thatthe Union understood that any final agreement was to besubmitted to the Respondent'sboard of trustees beforesuch agreement became final and binding.As previously noted,the approval of the Respondent'sboard of trustees became a condition precedent to the exis-tence of a final and binding agreement, and the Unionacquiesced in such a procedure.Since the filing of the de-certificationpetition interceded prior to the hospital BRONSON METHODIST HOSPITALboard's consideration of the proposed agreement, therebyraising a question of representation, it appears to followthat there was no final and binding agreement upon whichitmay be held that Respondent failed to sign.10In view of all of the foregoing, it is found that Respon-dent did not agree to a contract that it refused to sign.10 SeePaul Robey, an individual d/blaCrownDrug Company,136 NLRB865 (1962).In the cited case the Trial Examiner stated(with Board approv-al), as follows:The record is abundantly clear that[the Respondent's negotiator] didhave authority to negotiate but not to conclude an agreement,and thatthe Union chose to deal with Respondent on these terms.Since theRespondent did not agree,itmay not be held to have failed to sign anegotiated agreement.It is noted that the certification year had passed, and that there is noevidence that the Respondent in any way instigated or solicited the RDpetition. Accordingly,it constituted objective evidence of employee dissatis-faction upon which Respondent was privileged to rely in temporarily refus-ing to execute the proposed agreement pending resolution of the questionconcerning representationraised bythe Petition.CONCLUSIONS OF LAW991.Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.Respondent has not engaged in unfair labor practicesas alleged inthe complaint, within the meaning of Section8(a)(1) and (5) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following:ORDER 11The complaint is dismissed in its entirety.11 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.